PER CURIAM.
The order under appeal dismissing with prejudice appellants’ petition for grandpa-rental visitation is reversed and the cause remanded to the trial court for consideration of the petition in light of Chapter 84-64, Laws of Florida [§ 61.1301, Fla.Stat. (Supp.1984) ], effective October 1, 1984 (some five months subsequent to the entry of the order appealed). See Hendeles v. Sanford Auto Auction, Inc., 364 So.2d 467 (Fla.1978); Florida East Coast Ry. v. Rouse, 194 So.2d 260 (Fla.1966); Melick v. Melick, 393 So.2d 1186 (Fla. 1st DCA 1981); Zobac v. Southeastern Hospital District of Palm Beach County, 382 So.2d 829 (Fla. 4th DCA 1980).
Reversed and remanded.